DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US20140295288) (Provided in Applicant's IDS filed on February 19th, 2021) in view of Wu (US20170207486) further in view of Miyagi (US20100015514).
Ding discloses a lithium ion secondary battery ([0029]) including: a positive electrode having a positive electrode active material layer on a surface of a positive electrode collector (positive electrode with active material layer- [0030], aluminum current collector-[0096]); a negative electrode having a negative electrode active material (negative electrode with negative active material layer, [0032], copper current collector-[0098]); and a nonaqueous electrolyte ([0033]), wherein,
The nonaqueous electrolyte contains y-butyrolactone as a main component of a nonaqueous solvent ([0037], [0107]).
Ding does not directly disclose the use of a vinylene carbonate-derived coat formed on the surface of the negative electrode active material layer, and Ding does not directly disclose a bis(oxalate)borate ion-derived coat is formed on the surface of the positive electrode active material layer. 
	However, Ding further discloses wherein the nonaqueous electrolyte preferably includes vinylene carbonate ([0023]), and that the lithium salt used is preferably lithium bis(oxalate)borate ([0016]). Ding teaches that the vinylene carbonate can significantly improve the performance of an organic solid electrolyte interface which improves the charge-discharge efficiency and cycle characteristics of the lithium ion secondary battery ([0066]). 
	Wu discloses a nonaqueous electrolyte for use in a secondary battery ([001]). Wu further discloses that the nonaqueous electrolyte can include the useful solvent y-butyrolactone ([0033]), and lithium bis(oxalate)borate as a preferred lithium salt ([0028]). Wu further discloses the use of SEI formers that can be reductively decomposed on the surfaces of negative electrodes ([0037]). Wu further discloses that vinylene carbonate is useful SEI former material ([0037]). Wu teaches that this SEI former material creates a protective film that suppress excessive decomposition of the electrolytic solution, improve charge/discharge efficiency, and improve cycle characteristics and safety of nonaqueous electrolyte batteries ([0037]). 
	Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Ding with the teachings of Wu to have a vinylene carbonate derived coating on the surface of the negative electrode. This modified electrode-electrolyte structure would yield the expected results of suppressing excessive decomposition of the electrolytic solution, improving the charge/discharge efficiency, and improving the cycle characteristics and the safety of nonaqueous electrolyte batteries.
	Ding in view of Wu does not directly disclose the use of a bis(oxalate)borate ion-derived coat formed on the surface of the positive electrode active material layer.
	Wu further discloses that another good SEI former material is bis(oxalate)borate ([0037]). Wu teaches that this SEI former material creates a protective film that suppress excessive decomposition of the electrolytic solution, improve charge/discharge efficiency, and improve cycle characteristics and safety of nonaqueous electrolyte batteries ([0037]).
	Miyagi discloses a nonaqueous electrolyte for use in a secondary battery ([001]). Miyagi further discloses a nonaqueous electrolyte that uses y-butyrolactone as a nonaqueous solvent ([1128]), that uses bis(oxalate)borate as a lithium salt ([1210]), and can use several carbonates with high flash points ([1192]). Miyagi discloses that when lithium bis(oxalate)borate is used as a lithium salt, the bis(oxalate)borate reacts with the positive electrode to form a stable composite protective coating film with excellent lithium ion permeability is derived from this lithium salt and the other components of the nonaqueous electrolyte ([1210]). Miyagi teaches that this protective film allows for high-temperature storability and improved cycle characteristics and output characteristics ([1210]).
	Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Ding with the teachings of Wu and Miyagi to have a bis(oxalate)borate ion-derived coat formed on the surface of the positive electrode active material layer. This modified electrode-electrolyte structure would yield the expected results of suppressing excessive decomposition of the electrolytic solution, improving the charge/discharge efficiency, and improving the cycle characteristics and the safety of nonaqueous electrolyte batteries, and allowing for high-temperature storability. 
Ding does not directly disclose that the positive electrode, the negative electrode and the nonaqueous electrolyte are accommodated in a battery case.
	Miyagi discloses a lithium secondary battery comprising an electrode group comprising a positive electrode, a negative electrode, and a microporous separator interposed between the electrodes; and a nonaqueous electrolyte comprising a nonaqueous solvent and a lithium salt contained therein, the electrode group and the nonaqueous electrolyte being held in a battery case, the positive electrode and the negative electrode each comprising a current collector and, formed thereon, an active-material layer containing an active material capable of occluding/releasing a lithium ion.
	Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Ding with the teachings of Miyagi to have a battery where the positive electrode, the negative electrode and the nonaqueous electrolyte are accommodated in a battery case.
	Regarding Claim 2, Ding in view of Wu further in view of Miyagi discloses the limitations as set forth above. 
	Ding discloses that the positive electrode active material is a material capable of lithium ion intercalation of deintercalation such as a Lithium Manganese Nickel oxide compound ([0030]). 
Ding is silent to the use of lithium iron phosphate having an olivine crystal structure as the positive electrode active material.
Miyagi discloses that the positive electrode active material is not limited as long as it is capable of electrochemical occluding/releasing lithium ions, and it preferably a substance containing lithium and at least on transition metal ([099]). Miyagi further discloses that examples of positive electrode active materials include lithium-transition metal composite oxides and lithium-containing transition metal/phosphoric acid compounds ([099]). Miyagi further discloses the use of lithium transition metal composite oxides includes a Lithium Manganese Nickel oxide compound ([100]). Miyagi further discloses wherein the lithium-containing transition metal/phosphoric acid compounds includes Lithium Iron Phosphate. Thus, Miyagi teaches that includes Lithium Iron Phosphate is interchangeable with Lithium Manganese Nickel oxide.
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode active material of Ding with the teachings of Miyagi to have lithium iron phosphate as the positive electrode active material. Furthermore, it is the examiner’s position, that because lithium iron phosphate is commonly found in an olivine crystal structure, one of ordinary skill in the art would find it obvious to have lithium iron phosphate in an olivine crystal structure. 
Regarding Claims 3 & 4, Ding in view of Wu further in view of Miyagi discloses the limitations as set forth above. Ding further discloses that the negative electrode active material can be carbon materials ([0082]).
Regarding Claim 9, Ding discloses a production method of a lithium ion secondary battery ([0035]) including: a positive electrode having a positive electrode active material layer on a surface of a positive electrode collector ([0041]); a negative electrode having a negative electrode active material layer on a surface of a negative electrode collector ([0044]); the production method comprising:
The nonaqueous solvent contain y-butyrolactone as a main component and containing vinylene carbonate and lithium bis(oxalate)borate (mixing y-butyrolactone, [0037], adding lithium salt of lithium bis(oxalate)borate, [0037], [0016], adding a cyclic ester compound added of vinylene carbonate, [0037], [0023], to obtain non-aqueous organic electrolyte).
Ding does not directly disclose the use of a battery case that accommodates the nonaqueous electrolyte, the positive electrode and the negative electrode.
Miyagi discloses a lithium secondary battery comprising an electrode group comprising a positive electrode, a negative electrode, and a microporous separator interposed between the electrodes; and a nonaqueous electrolyte comprising a nonaqueous solvent and a lithium salt contained therein, the electrode group and the nonaqueous electrolyte being held in a battery case, the positive electrode and the negative electrode each comprising a current collector and, formed thereon, an active-material layer containing an active material capable of occluding/releasing a lithium ion.
	Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Ding with the teachings of Miyagi to have a battery where the positive electrode, the negative electrode and the nonaqueous electrolyte are accommodated in a battery case.
Ding does not directly disclose subjecting the battery assembly to an initial charge process performed, thereby forming a coat derived from the vinylene carbonate on the surface of the negative electrode active material layer and forming, on the surface of the positive electrode active material layer, a coat derived from bis(oxalate)borate ions generated by ionization of the lithium bis(oxalate)borate. However, Ding teaches that the vinylene carbonate can significantly improve the performance of an organic solid electrolyte interface which improves the charge-discharge efficiency and cycle characteristics of the lithium ion secondary battery ([0066]).
Wu discloses a nonaqueous electrolyte for use in a secondary battery ([001]). Wu further discloses that the nonaqueous electrolyte can include the useful solvent y-butyrolactone ([0033]), and lithium bis(oxalate)borate as a preferred lithium salt ([0028]). Wu further discloses the use of SEI formers that can be reductively decomposed on the surfaces of negative electrodes ([0037]). Wu further discloses that vinylene carbonate is useful SEI former material ([0037]). Wu teaches that this SEI former material creates a protective film that suppress excessive decomposition of the electrolytic solution, improve charge/discharge efficiency, and improve cycle characteristics and safety of nonaqueous electrolyte batteries ([0037]).
Miyagi discloses a nonaqueous electrolyte for use in a secondary battery ([001]). Miyagi further discloses a nonaqueous electrolyte that uses y-butyrolactone as a nonaqueous solvent ([1128]), that uses bis(oxalate)borate as a lithium salt ([1210]), and can use several carbonates with high flash points ([1192]). Miyagi discloses that when lithium bis(oxalate)borate is used as a lithium salt, the bis(oxalate)borate reacts with the positive electrode to form a stable composite protective coating film with excellent lithium ion permeability is derived from this lithium salt and the other components of the nonaqueous electrolyte ([1210]). Miyagi teaches that this protective film allows for high-temperature storability and improved cycle characteristics and output characteristics ([1210]).
Therefore, it would be obvious to one of ordinary skill in the to modify the method of electrolyte assembly of Ding with the teachings of Wu and Miyagi to thereby form a coat derived from the vinylene carbonate on the surface of the negative electrode active material layer and forming, on the surface of the positive electrode active material layer, a coat derived from bis(oxalate)borate ions generated by ionization of the lithium bis(oxalate)borate. This modified electrode-electrolyte structure would yield the expected results of suppressing excessive decomposition of the electrolytic solution, improving the charge/discharge efficiency, and improving the cycle characteristics and the safety of nonaqueous electrolyte batteries, and allowing for high-temperature storability. It is the examiner’s position that the conditions undertaken by Ding’s battery to form the coating layers on both the electrodes meets the limitation of “subjecting the battery assembly to an initial charge process” as it is the examiner’s position that “initial charge process” can include any operation taken by during the startup of the battery, and as the coating layers of vinylene carbonate and bis(oxalate)borate are created through the use of the battery, this limitation is met by Ding in view of Wu and Miyagi. 
Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US20140295288) (Provided in Applicant's IDS filed on February 19th, 2021) in view of Wu (US20170207486) further in view of Miyagi (US20100015514) further in view of Busacca (US20200212493).
Regarding Claims 5-8, Ding in view of Wu further in view of Miyagi discloses the limitations as set forth above. 
Ding discloses the use of y-butyrolactone along with several cyclic ester compounds ([0010]) which include several carbonate compounds for use in the nonaqueous solvent, the carbonate compounds including propylene carbonate, ([0019], [0023]). Ding further discloses the use of several lithium salts for use in the battery including LiPF6, LiBF4, or LiClO4 or LiBOB (LiBOB = lithium bis(oxalate)borate - [0016]), and thus Ding teaches that these listed salts are interchangeable.
Ding is silent to the use of dibutyl carbonate for use in the nonaqueous solvent in combination with y-butyrolactone. 
	 Busacca discloses a nonaqueous electrolyte that comprises a lithium salt, and a solvent mixture ([0581]). Busacca discloses that the lithium salts that can be used include LiPF6, LiBF4, or LiClO4 ([0581]). Busacca further discloses that the solvent can include y-butyrolactone, dibutyl carbonate and propylene carbonate, and thus Busacca teaches that dibutyl carbonate and propylene carbonate are interchangeable ([0581]). 
	Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Ding in view of Wu and Miyagi with the teachings of Busacca to have an electrolyte solvent that includes dibutyl carbonate and y-butyrolactone.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-9 of this application is patentably indistinct from claim 1-8 of Application No. 17/447,228. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728